DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 

None of the prior art does not particularly disclose a foldable frame structure for trailers, according to claim 1, comprising: 
a bottom frame comprising a front frame bar, said front frame bar comprising a front outer tube with a first mounting hole at one end thereof, a front inner tube with a second mounting hole at one end thereof and a first fastening member fastened to said first mounting hole and said second mounting hole to connect said front outer tube and said front inner tube in a line, a rear frame bar, said rear frame bar comprising a rear outer tube with a third mounting hole at one end thereof, a rear inner tube with a fourth mounting hole at one end thereof and a second fastening member fastened to said third mounting hole and said fourth mounting hole to connect said rear outer tube and said rear inner tube in a line;
a left side frame in the form of a U-shaped frame bar, said left side frame having opposing front and rear ends thereof respectively pivotally connected to said first pivot 
a right side frame in the form of a U-shaped frame bar, said right side frame having opposing front and rear ends thereof respectively pivotally connected to said third pivot holder and said fourth pivot holder by a third pivot pin and a fourth pivot pin and having no pivoting joint intermediate the third and fourth pivot pins; and 
including the other limitations singly or in combination.  Therefore, claim 1 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/           Examiner, Art Unit 3611      

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611